NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted October 31, 2007*
                                    Decided November 7, 2007

                                                Before

                        Hon. RICHARD A. POSNER, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

                        Hon. DIANE S. SYKES, Circuit Judge

No. 07-2122

STANISLAW JAGLA,                                          Appeal from the United States
    Plaintiff-Appellant,                                  District Court for the Northern
                                                          District of Illinois, Eastern Division
        v.
                                                          No. 06 C 6691
LASALLE BANK, et al.,
    Defendants-Appellees.                                 John W. Darrah,
                                                          Judge.


                                              ORDER

       Stanislaw Jagla sued LaSalle Bank, the law firm Hinshaw & Culbertson
LLP, and several individual attorneys representing the bank for alleged misconduct
in an earlier employment-discrimination case. The district court dismissed for lack
of subject-matter jurisdiction and Jagla appeals. We affirm.

      This appeal, the most recent of many filed by Jagla, stems from his 2005 suit
against LaSalle Bank for employment discrimination. In the underlying suit, Jagla

        *
        After an examination of the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P. 34(a)(2).
No. 07-2122                                                                      Page 2

filed numerous motions to compel, accusing LaSalle Bank and its attorneys of
providing false information, withholding correct information, and committing
“fraud” on Jagla. Those motions were denied. Unsatisfied with that result, Jagla
filed this lawsuit asserting that LaSalle Bank and its attorneys violated his
“constitutional right to justice” and committed fraud, perjury, tortious interference,
and conspiracy in the underlying lawsuit. The district court dismissed Jagla’s new
lawsuit, finding that Jagla failed to raise a federal question establishing subject-
matter jurisdiction.

       We review de novo the district court’s dismissal for lack of subject-matter
jurisdiction. See Wisconsin v. Ho-Chuck Nation, 463 F.3d 655,659-60 (7th Cir.
2006). Federal question jurisdiction exists when a complaint “establishes either
that federal law creates the cause of action or that the plaintiff’s right to relief
necessarily depends on resolution of a substantial question of federal law.”
Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 298 (7th Cir. 2003) (citation
omitted). Jagla argues that he can establish jurisdiction based on two federal
questions, but both are so frivolous that they are insufficient to create jurisdiction.
See Hagans v. LaVine, 415 U.S. 528, 536 (1974) (noting accepted rule that “the
federal courts are without power to entertain claims otherwise within their
jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of
merit”) (citations and quotation marks omitted); Bell v. Hood, 327 U.S. 678, 682-83
(1946) (recognizing rule that courts may dismiss a claim that “clearly appears to be
immaterial and made solely for the purpose of obtaining jurisdiction or where such
a claim is wholly insubstantial and frivolous”); In re African-American Slave
Descendants Litig., 471 F.3d 754, 757 (7th Cir. 2006) (holding that frivolous claims
under federal law cannot support federal jurisdiction).

       Jagla first alleges that he can invoke federal jurisdiction under 28 U.S.C.
§ 1746 because LaSalle Bank and its attorneys allegedly committed perjury in
violation of that statute. But § 1746 merely makes unsworn statements admissible
if they are signed under penalty of perjury, and it does not establish a private right
of action against individuals accused of committing perjury. See 28 U.S.C. § 1746;
Advantor Capital Corp. v. Yeary, 136 F.3d 1259, 1263 (10th Cir. 1998) (holding that
“in the absence of a statute to the contrary, an unsuccessful litigant who lost his
case because of perjured testimony may not maintain a civil action against the
person who committed perjury”). Jagla also argues that there is federal-question
jurisdiction because the defendants violated his “constitutional right to justice.” No
constitutional provision explicitly establishes a right to justice, but even if we
construe this claim as alleging a violation of due process, it is frivolous because the
Fourteenth Amendment applies only to government action, not purely private
conduct. See Wade v. Byles, 83 F.3d 902, 904 (7th Cir. 1996). All other claims
raised by Jagla present state-law issues, and therefore the district court correctly
No. 07-2122                                                                      Page 3

concluded that the complaint should be dismissed for lack of subject-matter
jurisdiction.

       Jagla has filed several frivolous lawsuits in the district court and this marks
his fourth frivolous appeal in this court. He is therefore ORDERED to show cause
within 14 days from the date of this order why he should not face sanctions.

                                                                            AFFIRMED.